Exhibit 10-78
DTE ENERGY COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
PREAMBLE
    1  
 
       
SECTION 1. TITLE, PURPOSE AND EFFECTIVE DATE
    1  
1.01. Title
    1  
1.02. Purpose
    1  
1.03. Effective Date
    2  
1.04 Compliance with Code Section 409A
    2  
 
       
SECTION 2. DEFINITIONS
    2  
2.01. Account
    2  
2.02. Affiliated Company
    2  
2.03. Annual Cash Bonus
    2  
2.04. Base Salary
    2  
2.05. Beneficiary
    3  
2.06. Board
    3  
2.07. Cash Balance Plan
    3  
2.08. Cash Compensation
    3  
2.09. Code
    3  
2.10. Committee
    3  
2.11. Company
    3  
2.12. Company’s Accountants
    3  
2.13. Company’s Actuaries
    3  
2.14. Contribution Subaccount
    3  
2.15. Deferral Election
    4  
2.16. Deferral Period
    4  
2.17. Deferral Year
    4  
2.18. Deferral Year Subaccount
    4  
2.19. DTE
    4  
2.20. DTE Stock
    4  
2.21. Eligible Employee
    4  
2.22. ERISA
    4  
2.23. Fair Market Value
    4  
2.24. FICA
    4  
2.25. Participant
    4  
2.26. Participating Affiliated Company
    5  
2.27. Pension Plan
    5  
2.28. Performance Share Award
    5  
2.29. Plan
    5  
2.30. Plan Year
    5  
2.30 A Post-2004 Subaccount
    5  
2.30 B Pre-2005 Subaccount
    5  
2.31. Prior Plan
    5  

i



--------------------------------------------------------------------------------



 



          Section   Page  
2.32. Qualified Plan
    5  
2.33. Savings Plan
    5  
2.34. SIP
    5  
2.35. Spouse
    5  
2.36. Subsidiary
    6  
 
       
SECTION 3. ELIGIBILITY AND PARTICIPATION
    6  
3.01. Voluntary Participation by Eligible Employees
    6  
3.02. Mandatory Participation by Covered Employees
    7  
 
       
SECTION 4. DEFERRALS AND CONTRIBUTIONS
    7  
4.01. Deferral of Performance Share Awards
    7  
4.03. Deferral of Annual Cash Bonus
    7  
4.04. Restoration of Qualified Plan Benefits
    8  
4.05. Mandatory Deferral
    8  
4.06. Deferral of Prior Plan Balances
    8  
 
       
SECTION 5. ACCOUNTS AND EARNINGS
    9  
5.01. Establishment of Accounts
    9  
5.02. Contribution Subaccounts
    9  
5.03. Election of Investment Options
    10  
5.04. No Requirement to Fund
    10  
 
       
SECTION 6. FORM AND TIMING OF PAYMENT
    10  
6.01. Distribution of Contribution Subaccount
    10  
6.02. Form of Distributions
    12  
6.03. Change In Distribution Option
    13  
6.04. Hardship Withdrawals
    14  
6.05. Unscheduled Withdrawals
    14  
6.06. Revocation of Designation as an Eligible Employee
    15  
6.07. Distribution of Performance-Based Compensation
    15  
 
       
SECTION 7. SELECTION OF AND PAYMENTS TO A BENEFICIARY
    15  
7.01. Beneficiary Designation
    15  
7.02. Change in Beneficiary
    15  
7.03. Survivor Benefit
    15  
 
       
SECTION 8. VESTING OF BENEFITS
    15  
 
       
SECTION 9. TAX WITHHOLDING
    16  
 
       
SECTION 10. ADMINISTRATION OF THE PLAN
    16  
10.01. Duties and Power
    16  
10.02. Benefit Statements
    16  
10.03. Right to Accelerate
    16  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
SECTION 11. AMENDMENT, SUSPENSION, AND TERMINATION
    17  
11.01. Right to Amend or Terminate
    17  
11.02. Right to Suspend
    17  
11.03. Partial ERISA Exemption
    17  
 
       
SECTION 12. MISCELLANEOUS
    17  
12.01. Unfunded Plan
    17  
12.02. No Right to Continued Employment
    17  
12.03. Prohibition Against Alienation
    18  
12.04. Savings Clause
    18  
12.05. Payment of Benefit of Incompetent
    18  
12.06. Spouse’s Interest
    18  
12.07. Successors
    18  
12.08. Gender, Number and Heading
    18  
12.09. Legal Fees and Expenses
    18  
12.10. Choice of Law
    19  
12.11. Affiliated Employees
    19  
12.12. Plan Document
    19  
 
       
SECTION 13. ARBITRATION
    19  
 
       
SECTION 14. CHANGE IN CONTROL PROVISIONS
    20  
14.01. General
    20  
14.02. Transfer to Rabbi Trust
    20  
14.03. Lump Sum Payments
    21  
14.04. Joint and Several Liability
    21  
14.05. Dispute Procedures
    21  
14.06. Definition of Change in Control
    21  

iii



--------------------------------------------------------------------------------



 



DTE ENERGY COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2005
PREAMBLE
     Benefits under the Plan are available to eligible executives and key
management employees of DTE Energy Company and its Affiliated Companies. DTE
Energy Company has established this Plan to benefit executives of DTE Energy
Company and its Affiliated Companies in a manner that will be in the best
interest of DTE Energy Company and its shareholders.
SECTION 1.
TITLE, PURPOSE AND EFFECTIVE DATE
     1.01. Title. The title of this Plan shall be the “DTE Energy Company
Executive Deferred Compensation Plan” and shall be referred to in this document
as the “Plan.”
     1.02. Purpose. The purpose of the Plan is to promote the success of DTE
Energy Company (hereinafter referred to as “DTE”) by:
          (a) providing selected executives with the ability to defer
compensation on a pre-tax basis to provide supplemental retirement savings;
          (b) providing a mechanism for selected executives to receive benefits
that they otherwise would have received under certain qualified retirement plans
but for their deferral elections;
          (c) providing executives participating in the DTE Energy Company 2001
Stock Incentive Plan (“SIP”) with a mechanism for deferring receipt of
Performance Share Awards otherwise payable in cash under the SIP; and
          (d) permitting the Organization and Compensation Committee of the
Board, or its designee, to require deferrals of compensation to the extent
desirable to satisfy the deduction limitations of Code section 162(m).
          It is intended that this Plan provide deferred compensation for “a
select group of management or highly compensated employees” within the meaning
of sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended (hereinafter referred to as “ERISA”) and, therefore, to be
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.

1



--------------------------------------------------------------------------------



 



     1.03. Effective Date. The Plan was originally effective January 1, 2002.
This amendment and restatement of the Plan is effective January 1, 2005, unless
a different effective date is specified for a particular provision.
     1.04 Compliance with Code Section 409A. The Plan is being amended and
restated effective January 1, 2005 to comply with the requirements of Code
Section 409A solely with respect to benefits accrued and vested after
December 31, 2004. It is intended that all Plan benefits accrued and vested as
of December 31, 2004 are not subject to Code Section 409A. Only Plan benefits
accrued and vested after January 1, 2005 are subject to Code Section 409A. Any
inconsistency or ambiguity in this amended and restated Plan document is to be
construed consistent with this Section 1.04.
          As permitted by the Treasury Regulations promulgated under Code
Section 409A and guidance issued by the Internal Revenue Service, the Plan has
been administered in compliance with applicable guidance under Code Section 409A
in effect after December 31, 2004 before the adoption of this amended and
restated Plan document.
SECTION 2.
DEFINITIONS
     The following words and terms, as used in this Plan, shall have the
meanings set forth below, unless a clearly different meaning is required by the
context in which the word or phrase is used.
     2.01. Account. “Account” means the hypothetical record or bookkeeping entry
maintained by the Company reflecting each Participant’s deferrals, credited
earnings and losses, Company contributions, transfers from a Prior Plan and
distributions under the Plan. The term “Account” should not be construed as an
actual segregation of assets for the benefit of any particular Participant.
     2.02. Affiliated Company. “Affiliated Company” means any corporation while
such corporation is a member of the same controlled group of corporations
(within the meaning of Code section 414(b)) as DTE or any other employing entity
while such entity is under common control (within the meaning of Code section
414(c)) with DTE.
     2.03. Annual Cash Bonus. “Annual Cash Bonus” means the cash compensation
payable in the Plan Year under the DTE Energy Company Annual Incentive Plan, or
any successor plan thereto, after reduction for (i) any pre-tax deferrals under
Code section 401(k), and (ii) any payroll deduction for taxes or any other
purpose.
     2.04. Base Salary. “Base Salary” means base salary payable after reduction
for any pre-tax deferrals under Code sections 125, 129 or 401(k) but prior to
reduction for any payroll deduction for taxes or any other purpose. “Base
Salary” shall exclude any bonus, fringe benefit or other form of remuneration.

2



--------------------------------------------------------------------------------



 



     2.05. Beneficiary. “Beneficiary” means the person, persons or entity
designated in writing by the Participant, on forms provided by the Company, to
receive distribution of certain death benefits payable under the Plan in the
event of the Participant’s death.
     2.06. Board. “Board” means the Board of Directors of DTE.
     2.07. Cash Balance Plan. “Cash Balance Plan” means any cash balance defined
benefit plan maintained by the Company or an Affiliated Company which is
intended to be qualified under Code section 401(a); provided, however, that the
MCN Traditional Option and the DTE Traditional Option of the DTE Energy Company
Retirement Plan shall be included in the definition of “Pension Plan,” and not
in the definition of “Cash Balance Plan.”
     2.08. Cash Compensation. “Cash Compensation” means Annual Cash Bonus or
other cash payments (other than Performance Share Awards payable in cash, which
are defined in Section 2.28 “Performance Share Awards”) payable to a
Participant.
     2.09. Code. “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations issued thereunder. References to any section or subsection of
the Code includes reference to any comparable or succeeding provisions of any
legislation which amends, supplements or replaces such section or subsection.
     2.10. Committee. “Committee” means the Organization and Compensation
Committee of the Board. The Committee is responsible for the administration of
the Plan and may delegate such administrative responsibilities under this Plan.
     2.11. Company. “Company” means DTE Energy Company or its successors and
assigns.
     2.12. Company’s Accountants. “Company’s Accountants” means the independent
accountant or accountants engaged by the Company and, if selected or changed
following a Change in Control, approved by the trustee of the trust established
in accordance with Section 14.
     2.13. Company’s Actuaries. “Company’s Actuaries” means the independent
actuary or actuaries engaged by the Company and, if selected or changed
following a Change in Control, approved by the trustee of the trust established
in accordance with Section 14.
     2.14. Contribution Subaccount. “Contribution Subaccount” means a
hypothetical bookkeeping record maintained by the Company to track the various
allocations to a Participant’s account. For purposes of this Plan, the balance
in each Account shall be allocated among the Annual Cash Bonus Subaccount, the
Base Salary Subaccount (for Base Salary deferred prior to January 1, 2004), the
Prior Plans Subaccount, and the Mandatory Deferral Subaccount (collectively,
known as the Contribution Subaccounts) as defined in Section 5 herein.

3



--------------------------------------------------------------------------------



 



     2.15. Deferral Election. “Deferral Election” means the deferral agreement
described in 3.01(c) of the Plan.
     2.16. Deferral Period. “Deferral Period” means, with respect to each
Deferral Year Subaccount, the period beginning with the first day of the
Deferral Year and ending upon the date the Participant elected to receive or
begin receiving a distribution of his entire Deferral Year Subaccount under the
Plan. The minimum length of time for a Deferral Period shall be two (2) years or
the period from the first day of the Deferral Year through the date of the
Participant’s termination for any reason, whichever is earlier. The Deferral
Period for the Mandatory Deferral Subaccount shall be through the date on which
the Participant ceases to be a “covered employee” as that term is defined in
Code section 162(m)(3).
     2.17. Deferral Year. “Deferral Year” means the period during which
compensation subject to a Participant’s Deferral Election would have been paid
in the absence of the Deferral Election. Generally, the Deferral Year will be
the Plan Year. Where a Participant first becomes eligible to participate during
a Plan Year, however, the Deferral Year begins upon the effective date of the
Participant’s initial Deferral Election.
     2.18. Deferral Year Subaccount. “Deferral Year Subaccount” means the
bookkeeping record maintained by the Company to separately track the allocations
for each Deferral Year to each of the Participant’s Contribution Subaccounts.
     2.19. DTE. “DTE” means DTE Energy Company or its successors and assigns.
     2.20. DTE Stock. “DTE Stock” means the common stock of DTE.
     2.21. Eligible Employee. “Eligible Employee” means any employee of the
Company who satisfies the eligibility requirements of Section 3 of the Plan.
     2.22. ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any regulations issued thereunder. References to any
section or subsection of ERISA includes references to any comparable or
succeeding provisions of any legislation which amends, supplements or replaces
such section or subsection.
     2.23. Fair Market Value. “Fair Market Value” on a given date means the
average of the high and low sale price for DTE Stock on that date (or, if there
were no such sales on that date, on the next most recent prior date on which
there were such sales) as reported on the Composite Tape if the DTE Stock is
listed on the New York Stock Exchange (“NYSE”).
     2.24. FICA. “FICA” means the tax applied under the Federal Insurance
Contributions Act as set forth in Chapter 21, Subtitle C, of the Code, and any
regulations issued thereunder.
     2.25. Participant. “Participant” means an Eligible Employee who has made a
written election on a properly executed Deferral Election to participate in the
Plan.

4



--------------------------------------------------------------------------------



 



     2.26. Participating Affiliated Company.. “Participating Affiliated Company”
means any Affiliated Company as defined in Section 2.02 who has elected to
participate in the Plan.
     2.27 Pension Plan. “Pension Plan” means any defined benefit plan maintained
by the Company or an Affiliated Company, which is intended to be qualified under
Code section 401(a). “Pension Plan” includes the MCN Traditional Option and the
DTE Traditional Option of the DTE Energy Company Retirement Plan, but cash
balance defined benefit plans shall otherwise be included in the definition of
“Cash Balance Plan,” and not in the definition of “Pension Plan.”
     2.28 Performance Share Award. “Performance Share Award” means the award
under the SIP, which before the beginning of the Deferral Period is determined
to be otherwise payable in cash.
     2.29. Plan. “Plan” means the DTE Energy Company Executive Deferred
Compensation Plan, as described herein and as amended.
     2.30. Plan Year. “Plan Year” means, for the first year, the period
beginning January 1, 2002, and ending December 31, 2002, and thereafter, the
period beginning January 1 and ending December 31 of each year.
     2.30A Post-2004 Subaccount. “Post-2004 Subaccount” means any Deferral Year
Subaccount attributable to a Deferral Year after 2004.
     2.30B Pre-2005 Subaccount. “Pre-2005 Subaccount” means any Deferral Year
Subaccount attributable to a Deferral Year before 2005.
     2.31. Prior Plan. “Prior Plan” means the MCN Energy Group Executive
Deferred Compensation Plan and/or the DTE Deferred Bonus Plan.
     2.32. Qualified Plan. “Qualified Plan” means any plan maintained by the
Company or an Affiliated Company, which is intended to be qualified under Code
section 401(a).
     2.33. Savings Plan. “Savings Plan” means any defined contribution plan
maintained by the Company or an Affiliated Company, which is intended to be
qualified under Code section 401(a).
     2.34. SIP. “SIP” means the DTE Energy 2001 Stock Incentive Plan as amended
from time to time.
     2.35. Spouse. “Spouse” means an individual who is legally married to a
Participant under the laws of the State in which the Participant resides, on the
day immediately preceding the Participant’s date of death.

5



--------------------------------------------------------------------------------



 



     2.36. Subsidiary. “Subsidiary” means a corporation, partnership, joint
venture, limited liability company, unincorporated association or other entity
in which the Company has a direct or indirect ownership or other equity
interest.
SECTION 3.
ELIGIBILITY AND PARTICIPATION
     3.01. Voluntary Participation by Eligible Employees. Each employee of the
Company and Participating Affiliated Companies who is included within a “select
group of management or highly compensated employees,” within the meaning of
Title I of ERISA, may be eligible to participate in accordance with the terms of
the Plan.
          (a) Effective Date for Participation. Each employee of the Company and
Participating Affiliated Companies who is employed at the level of Director or
above (or equivalent) and who is designated as an Eligible Employee shall be
eligible to participate in the Plan and make voluntary elections to defer
receipt of Cash Compensation and/or Performance Share Awards, effective as of
the later of (i) the date determined by the Vice President, Human Resources, or
(ii) the date on which the employee is formally notified of his eligibility to
participate.
          (b) Determination of Eligible Employee Status. The Vice President,
Human Resources shall designate employees as Eligible Employees. The Vice
President, Human Resources may revoke such designation prior to any Plan Year
with respect to the Eligible Employee’s ability to defer future compensation
payable by the Company or Participating Affiliated Company, provided, however,
that no such revocation shall adversely affect any amounts previously deferred
by such Eligible Employee under the Plan. Employees who were employed at the
level of Director at MCN Energy Group Inc. or one of its subsidiaries prior to
June 1, 2001, but were not appointed to a level of Director or above in the
Staffing and Selection process during the second quarter of 2001 shall be
eligible to participate for the 2002 Plan year only; unless or until they are
otherwise designated as Eligible Employees.
          (c) Deferral Election. The Company shall provide a Deferral Election
to each Eligible Employee for each Plan Year in which deferrals are to be made,
which shall set forth the Eligible Employee’s election to defer a portion of his
compensation, his agreement to be bound by the terms of the Plan, and such other
matters as are set forth in this Plan or deemed advisable by the Committee. For
each Deferral Year Subaccount, including such subaccounts, if any, under the
Qualified Plan Make-up Subaccount, the Participant shall specify in the Deferral
Election a Deferral Period of at least two (2) years and the method and timing
of payment as described in Section 6. Failure to submit an election for any Plan
Year will preclude such Eligible Employee from deferring any Cash Compensation
or Performance Share Awards until the following Plan Year.
          (d) Mid-Year Participation. To the extent an employee is designated as
an Eligible Employee, and formally notified of his eligibility to participate in
the Plan during a Plan Year, the Eligible Employee must elect to participate
within 30 days after the Participant is

6



--------------------------------------------------------------------------------



 



notified of his eligibility for the Plan. For Plan Years after 2004, the initial
election by a new Eligible Employee only applies to the portion of any Cash
Compensation or Performance Share Awards earned after the date of the initial
election, determined by multiplying the Eligible Employee’s Cash Compensation or
Performance Share Awards by a fraction with a numerator equal to the number of
days remaining in the performance period after the date of the election and with
a denominator equal to the total number of days in the performance period.
Failure to submit an election during such 30-day period will preclude such
Eligible Employee from deferring any Cash Compensation or Performance Share
Awards until the following Plan Year.
     3.02. Mandatory Participation by Covered Employees. The Organization and
Compensation Committee of the Board, or its designee, may require the deferral
of compensation of any Eligible Employee who is a “covered employee” as defined
in Code section 162(m)(3) and the regulations thereunder, to the extent that
such compensation would not have been deductible in the year in which such
compensation would have been paid.
SECTION 4.
DEFERRALS AND CONTRIBUTIONS
     4.01. Deferral of Performance Share Awards.
          (a) Election To Defer. For Plan Years before 2005, each Eligible
Employee may elect, no later than October 31 of the year preceding the Plan Year
in which Performance Shares would otherwise be payable, to defer receipt of all
or a portion of a Performance Share Award otherwise payable in cash by filing
with the Vice President, Human Resources the Deferral Election provided by the
Company.
          For Plan Years after 2004, each Eligible Employee may elect, no later
than June 30 of the year preceding the Plan Year in which Performance Shares
would otherwise be payable, to defer receipt of all or a portion of a
Performance Share Award otherwise payable in cash by filing with the Vice
President, Human Resources the Deferral Election provided by the Company.
          (b) Deferral Amount. Each Eligible Employee may file a written
election to defer the receipt of a portion of a Performance Share Award in an
amount not (i) less than one percent (1%), nor (ii) in excess of one hundred
percent (100%), less the applicable FICA on such amount, in one percent (1%)
increments, of the Performance Share Award otherwise payable in cash.
          (c) No Deferrals Permitted After December 31, 2006. No Eligible
Employee may elect to defer any Performance Shares payable after December 31,
2006.
Section 4.02 — Deferral of Base Salary deleted in its entirety effective
January 1, 2004.
     4.03. Deferral of Annual Cash Bonus.

7



--------------------------------------------------------------------------------



 



          (a) Election To Defer. For Plan Years before 2005, each Eligible
Employee may file a written election with the Vice President, Human Resources,
no later than October 31 of the year preceding the Plan Year in which his Annual
Cash Bonus otherwise would be payable, to defer receipt of all or a portion of
his Annual Cash Bonus.
          For Plan Years after 2004, each Eligible Employee may file a written
election with the Vice President, Human Resources, no later than June 30 of the
year preceding the Plan Year in which his Annual Cash Bonus otherwise would be
payable, to defer receipt of all or a portion of his Annual Cash Bonus.
          (b) Deferral Amount. Each Eligible Employee may file a written
election to defer the receipt of his Annual Cash Bonus in an amount not (i) less
than one percent (1%), nor (ii) in excess of one hundred percent (100%), in one
percent (1%) increments, less the applicable FICA on such amount, of the amounts
payable during the Plan Year to which the election pertains.
          (d) No Deferrals Permitted After December 31, 2006. No Eligible
Employee may elect to defer any Annual Cash Bonus payable after December 31,
2006.
     4.04. Restoration of Qualified Plan Benefits. Amounts intended to replace
Qualified Plan benefits (but not earnings) under the Cash Balance Plan, the
Pension Plan, or the Savings Plan which are reduced as a result of deferrals
under Sections 4.01, 4.02, or 4.03 of this Plan will be restored through a
Qualified Plan Make-up Subaccount in the DTE Energy Company Supplemental
Retirement Plan.
     4.05. Mandatory Deferral. The Company may credit to the Participant’s
Mandatory Deferral Subaccount, on the date on which such compensation would
otherwise have been payable, amounts which would have been nondeductible under
Code section 162(m) on the date on which such compensation would otherwise be
payable. The Deferral Period for the Mandatory Deferral Subaccount shall be
through the date on which the Participant ceases to be a “covered employee” as
that term is defined in Code section 162(m)(3). Any amounts in the Mandatory
Deferral Subaccount shall be paid in the form of a lump sum.
     4.06. Deferral of Prior Plan Balances.
          (a) Automatic Transfer. The Company shall credit to each Eligible
Employee’s Prior Plan Subaccount as of January 1, 2002 the amount credited to
the Eligible Employee under the Prior Plan as of December 31, 2001.
          (b) Election of Deferral Period. Each Eligible Employee whose balance
in a Prior Plan is transferred to this Plan pursuant to subsection (a) shall
file a written election with the Vice President, Human Resources, no later than
October 31, 2001, specifying a Deferral Period of at least two (2) years and the
method and timing of payment as described in Section 6. If such Eligible
Employee fails to submit an election on or before October 31, 2001, the Prior
Plan Account shall be paid in a lump sum upon termination of employment. Amounts
in pay status under the MCN Energy Group Executive Deferred Compensation Play as
of December 31,

8



--------------------------------------------------------------------------------



 



2001, shall be payable on an annual basis, in arrears, rather than on a monthly
basis, effective January 1, 2002.
SECTION 5.
ACCOUNTS AND EARNINGS
     5.01. Establishment of Accounts. The Committee shall establish a
hypothetical bookkeeping Account for each Participant. Each Participant’s
Account shall be divided into one or more Contribution Subaccounts:
          (a) For Participants deferring Base Salary prior to January 1, 2004, a
“Base Salary Subaccount,”
          (b) For Participants deferring Annual Cash Bonus, an “Annual Cash
Bonus Subaccount,”
          (c) For Participants whose Qualified Plan benefits are reduced because
of their participation in this Plan, a “Qualified Plan Make-up Subaccount” in
the DTE Energy Company Supplemental Retirement Plan,
          (d) For Participants deferring Performance Share Awards payable in
cash, a “Performance Share Subaccount,”
          (e) For Participants whose compensation would otherwise be
nondeductible under Code section 162(m), a “Mandatory Deferral Subaccount,” and
          (f) For Participants whose balance from a Prior Plan has been
transferred to this Plan, a “Prior Plan Subaccount.”
In addition, each Contribution Subaccount shall be divided into one or more
Deferral Year Subaccounts, based on the Deferral Year of the contributions
allocated to such Contribution Subaccount. The Prior Plan Subaccount shall be
deemed to consist of one Deferral Year only.
     5.02. Contribution Subaccounts.
          (a) Establishment of Contribution Subaccounts. A Participant’s
Contribution Subaccount shall be denominated on a monetary basis. The Committee
shall cause each separate Contribution Subaccount to be maintained in the name
of each Participant with respect to whom all or a portion of Base Salary (prior
to January 1, 2004), Annual Cash Bonus, or Performance Share Awards has been
deferred, whose Qualified Plan benefits have been reduced because of his
participation in this Plan, whose compensation has been mandatorily deferred
because of Code section 162(m), or whose Prior Plan Balance has been transferred
to this Plan.
          (b) Subsequent Credits. Each Participant’s Contribution Subaccount
shall be credited with amounts of Cash Compensation deferred by the Participant
and by the Company

9



--------------------------------------------------------------------------------



 



contributions specified in Section 4.04, 4.05 and 4.06. Cash Compensation
deferrals shall be credited on the date such amounts would have otherwise been
paid to the Participant. Company contributions shall be credited on the dates
specified in Section 4.04, 4.05 or 4.06.
          (c) Contribution Subaccounts Adjustments. Each Contribution Subaccount
for any Participant shall be credited with earnings and debited for losses as if
such amounts were invested in specific investment funds that reflect, as of a
given date, the funds established under The DTE Energy Company Savings and Stock
Ownership Plan (the “Deemed Investments”) in which the Participant’s new
contributions are invested by percentage, taking into account changes among such
Deemed Investments made by the Participant, during the Deferral Period.
Notwithstanding the foregoing, the Committee may change available investment
funds or override a Participant’s investment election at any time.
     5.03. Election of Investment Options. Each Participant shall, by filing an
election with the Committee, in a format approved by the Committee, elect the
investment options in which each deferral amount is to be invested. Investment
options available under the Plan and the ability to change such investment
election shall mirror those available under the Qualified Plan, however, may be
changed at the discretion of the Committee.
     5.04. No Requirement to Fund. The Company shall have sole discretion
whether or not to invest any of the Company’s funds (whether or not in trust) in
a manner that reflects the Deemed Investments or in any other manner. If and to
the extent the Company chooses to invest in any Deemed Investment, assets
acquired by the Company shall remain the sole property of the Company, subject
to the claims of its general creditors, and shall not be deemed to form part of
the Participant’s Account. Nothing herein, however, shall preclude the Company
from segregating assets that are intended to be a source of payment of benefits
from the Plan. The Company shall not be required to fund its obligations in any
manner and shall not be required to invest in any particular investment,
including any Deemed Investment fund. The Company may, without limitation,
purchase life insurance or any security or other property with respect to any or
all of its obligations under the Plan. Participants shall have no right, title
or interest in any assets held by the Company (or any trust) by reason of a
Participant’s participation in this Plan.
SECTION 6.
FORM AND TIMING OF PAYMENT
     6.01. Distribution of Contribution Subaccount. The Company shall distribute
each Participant’s Contribution Subaccount in accordance with the Participant’s
Deferral Election unless the Plan provides otherwise. The distribution election
with respect to each Deferral Year Subaccount under the Participant’s
Contribution Subaccount shall be made in accordance with the following
provisions.
          (a) Payment Election. Such Deferral Election shall provide for payment
in either (i) annual installments over a period not less than two years and not
more than 15 years, in one-year increments, or (ii) a lump sum distribution. If
no Deferral Election is on file with

10



--------------------------------------------------------------------------------



 



respect to the Deferral Year Subaccount or no distribution option is indicated
on the Deferral Election, the Participant’s Deferral Year Subaccount shall be
distributed in a single lump sum.
          (b) Timing of Distributions — Pre-2005 Subaccounts. A lump sum
distribution shall be made as of March 1 following the end of the Deferral
Period or, if earlier, March 1 following the end of the Plan Year in which the
Participant’s employment terminated for any reason other than death. If a
Participant has elected to receive his distribution in annual installments, the
first installment shall be made as of March 1 following the end of the Deferral
Period or, if earlier, March 1 following the end of the Plan Year in which the
Participant’s employment terminated for any reason other than death. All
subsequent annual installments shall be made on approximately the same date each
calendar year thereafter for the remainder of the distribution period. If no
Deferral Election is on file with respect to the Deferral Year Subaccount or no
distribution option is indicated on the Deferral Election, the Participant’s
Deferral Year Subaccount shall be distributed as of March 1 following the end of
the Plan Year in which the Participant’s employment is terminated for any reason
other than death. Timing of a distribution due to a Participant’s death shall be
governed by Section 7.03.
          (c) Timing of Distributions — Post-2004 Subaccounts.
               (1) If a Deferral Period ends other than because of the
Participant’s termination of employment for any reason, or if the Deferral
Period ends because the Participant’s employment terminated for any reason other
than death and the Participant is not a “specified employee” for purposes of
Code section 409A at the time the Participant’s employment terminated for any
reason other than death, a lump sum distribution or the first annual installment
of a Participant’s Post-2004 Subaccount shall be made on:
                    (A) January 1 following the end of the Deferral Period, if
the Participant did not make any election under Section 6.03(b)(2); or
                    (B) January 1 coincident with or next following the latest
date to which distribution was deferred by an election under Section 6.03(b)(2),
if the Participant made one or more elections under Section 6.03(b)(2).
               (2) If a Deferral Period ends because the Participant’s
employment terminates for any reason other than death and the Participant is a
“specified employee” for purposes of Code section 409A at the time the
Participant’s employment terminates for any reason other than death, a lump sum
distribution or first annual installment of the Participant’s Post-2004
Subaccount will not be made before the latest of:
                    (A) January 1 following the end of the Plan Year in which
the Participant’s employment terminated for a reason other than death, if the
Participant did not make any election under Section 6.03(b)(2); and
                    (B) January 1 coincident with or next following the latest
date to which distribution was deferred by an election under section 6.03(b)(2),
if the Participant made one or more elections under Section 6.03(b)(2); and

11



--------------------------------------------------------------------------------



 



                    (C) the earlier of:
                         (i) the first day of the calendar month beginning more
than 6 months after the date the Participant’s employment terminated for a
reason other than death; and
                         (ii) the first day of the calendar month beginning
after the Participant’s death.
          Subsequent annual installments of the Participant’s Post-2004
Subaccount shall be made each following January 1 of the installment period.
     Timing of a distribution due to a Participant’s death shall be governed by
Section 7.03.
     6.02. Form of Distributions.
          (a) Contribution Subaccounts
               (1) General Rule. Earnings and losses based on the Deemed
Investments shall be credited to each Deferral Year Subaccount under the
Participant’s Contribution Subaccount through December 31 of each Plan Year in
which the Participant has a balance in such Deferral Year Subaccount. The
distribution to a Participant shall be paid in cash. Except as provided in
Section 6.02(a)(2), the initial distribution shall be determined by dividing the
value of the Participant’s Contribution Subaccount, determined as of
(i) December 31 of the last Plan Year ending with or within the Deferral Period
or, if earlier, on (ii) December 31 of the Plan Year in which the Participant’s
employment terminated, by the number of installment payments to be made. The
amount distributed to the Participant thereafter shall be recalculated each year
to reflect changes in the Deferral Year Subaccount balance through December 31
of such subsequent calendar year and the remaining number of installment
payments to be made.
               (2) Additional Rules for Post-2004 Subaccounts.
                    (A) An initial distribution delayed under
Section 6.01(c)(2)(C) will be determined by dividing the value of the
Participant’s Post-2004 Subaccount determined as of the last day of the month
preceding the payment date, by the number of installment payments to be made.
                    (B) An initial distribution delayed under
Section 6.01(c)(1)(B) or 6.01(c)(2)(B) will be determined by dividing the value
of the Participant’s Post-2004 Subaccount as of the December 31 preceding the
payment date, by the number of installment payments to be made.
          (b) Distribution of Small Amounts — Pre-2005 Subaccounts.
Notwithstanding a Participant’s payment option, if the portion of a
Participant’s Contribution Subaccount attributable to Pre-2005 Subaccounts is
less than or equal to $10,000 as of any March 1 payment

12



--------------------------------------------------------------------------------



 



date, that portion of the Participant’s Contribution Subaccount balance shall be
paid in a single lump sum.
          (c) Distribution of Small Amounts — Post-2004 Subaccounts.
Notwithstanding a Participant’s payment option, if the portion of a
Participant’s Contribution Subaccount attributable to Post-2004 Subaccounts is
less than or equal to the dollar limit under Code Section 402(g) for the
calendar year in which the Participant terminates employment, that portion of
the Participant’s Contribution Subaccount balance shall be paid in one lump sum
to the extent permitted by Code Section 409A and the related Treasury
Regulations.
     6.03. Change In Distribution Option.
          (a) Pre-2005 Subaccounts. A Participant may change the distribution
option previously selected for a Pre-2005 Subaccount at any time while actively
employed by submitting a revised Deferral Election applicable to the Pre-2005
Subaccount to the Committee. A change in time or manner of an in-service
distribution must be made by the December 31 prior to the March 1 payment date,
and if the timing of such distribution is changed, the new deferral period must
be for at least two years after the then-current timing of the distribution.
          (b) Post-2004 Subaccounts.
               (1) Before January 1, 2009, a Participant may change the
distribution option previously selected for a Post-2004 Subaccount by filing a
written election with the Committee before January 1, 2009 that satisfies both
of the following:
                    (A) The Participant’s election does not defer to a date
after December 31, 2008 any distribution of a Post-2004 Subaccount otherwise
required to be made before January 1, 2009; and
                    (B) The Participant’s election does not accelerate to a date
before January 1, 2009 any distribution of a Post-2004 Subaccount otherwise
required to be made after December 31, 2008.
               (2) After December 31, 2008, a Participant may elect to change
the distribution option previously selected for a Post-2004 Subaccount by filing
a written election with the Committee that satisfies both of the following:
                    (A) The Participant’s election is filed with the Committee
at least 12 months before the earliest date on which the distribution of the
Post-2004 Subaccount would begin under the Participant’s then-current
distribution election; and
                    (B) The Participant’s election designates that distribution
of the Post-2004 Subaccount will begin at least 5 years after the earliest date
on which distribution of the Post-2004 Subaccount would begin under the
Participant’s then-current distribution election.

13



--------------------------------------------------------------------------------



 



     6.04. Hardship Withdrawals. An active Participant may request, in writing
to the Vice President, Human Resources, a hardship withdrawal of all or part of
his remaining Account which will be paid within 30 days in a single lump sum.
Such distribution shall be made only if the Vice President, Human Resources
determines that the Participant has an unforeseen emergency that constitutes a
severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent (as defined
in Code section 152(a)) of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Payment may
not be made to the extent that such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or by cessation of deferrals under the
Plan. The distribution shall be limited to the amount required to meet the
financial hardship. In making these determinations, the Vice President, Human
Resources shall utilize the regulations adopted under Code section 409A.
Hardship distributions shall be deducted from Contribution Subaccounts in the
following order (i) the Annual Cash Bonus Subaccount; and (ii) the Base Salary
Subaccount. Within each Contribution Subaccount, Post-2004 Subaccounts will be
depleted first, and then the oldest Pre-2005 Subaccounts. If a Participant
elects a hardship withdrawal, any on-going deferral will not cease for the
remainder of the Plan Year in which the hardship withdrawal is elected, unless
permitted by Code Section 409A. However, the Participant will not again be
designated as an Eligible Employee eligible to make additional deferrals under
the Plan until the enrollment period occurring at the end of the Plan Year
following the Plan Year in which the withdrawal was made.
     6.05. Unscheduled Withdrawals. A Participant or a former Participant
receiving distributions in annual installments is permitted to make unscheduled
withdrawals from Pre-2005 Subaccounts as described below:
          (a) Election. A Participant may request in writing to the Vice
President, Human Resources, an unscheduled partial withdrawal or entire
withdrawal of the amount credited to the Participant’s Pre-2005 Subaccounts,
including earnings, which will be paid within 30 days in a single lump sum. A
former Participant may request in writing to the Vice President, Human
Resources, an unscheduled partial withdrawal or entire withdrawal of the
undistributed balance of the former Participant’s Pre-2005 Subaccounts, which
will be paid within 30 days in a single lump sum.
          (b) Withdrawal Penalty. There will be a penalty deducted from the
Pre-2005 Subaccount prior to an unscheduled withdrawal equal to 10% of the
Pre-2005 Subaccount balance as of the date the unscheduled withdrawal request is
received by the Vice President, Human Resources.
          (c) Suspension of Deferrals. If a Participant elects an unscheduled
withdrawal, any deferrals elected by the Participant for the current Plan Year
will not cease unless permitted by Code Section 409A. However, the Participant
will not be eligible to elect to again make deferrals under the Plan until the
second Plan Year beginning after the Plan Year in which the withdrawal was made.

14



--------------------------------------------------------------------------------



 



     6.06. Revocation of Designation as an Eligible Employee. A Participant
whose designation as an Eligible Employee is revoked prior to the Participant’s
retirement, death, termination or disability shall not be permitted to continue
to make Deferrals under the Plan subsequent to the date of such revocation.
However, all monies that are in the Participant’s subaccounts as of the date of
revocation shall continue to be deferred in such subaccounts until the
Participant’s retirement, death, termination or disability.
     6.07. Distribution of Performance-Based Compensation. It is intended that
deferrals of amounts that would have constituted “qualified performance-based
compensation,” within the meaning of Code Section 162(m) and the regulations
thereunder, if paid when earned shall continue to constitute “qualified
performance-based compensation” when distributed under this Plan. Amounts
deferred that would not have constituted “qualified performance-based
compensation” if paid when earned shall not constitute “qualified
performance-based compensation” when distributed under this Plan.
SECTION 7.
SELECTION OF AND PAYMENTS TO A BENEFICIARY
     7.01. Beneficiary Designation. A Participant shall designate a Beneficiary
on a form provided by the Vice President, Human Resources, or his or her
designee, for the purpose of designating a Beneficiary. If a Participant has not
designated a Beneficiary, or if a designated Beneficiary is not living or in
existence at the time of a Participant’s death, any death benefits payable under
the Plan shall be paid to the Participant’s Spouse, if then living, and if the
Participant’s Spouse is not then living, to the Participant’s estate.
     7.02. Change in Beneficiary. A Participant may change the designated
Beneficiary from time to time by filing a new written designation with the Vice
President, Human Resources, or his or her designee. Such designation shall be
effective upon receipt by the Vice President, Human Resources, or his or her
designee.
     7.03. Survivor Benefit. If a Participant dies with an Account balance under
this Plan, his Beneficiary shall be entitled to receive a distribution of the
Participant’s Account. The distribution shall be paid in a lump sum within
ninety (90) days following the Participant’s death.
SECTION 8.
VESTING OF BENEFITS
     A Participant shall be 100 percent vested in his benefits under the Plan at
all times, except as set forth in Sections10.03 (relating to the right to
accelerate payments) and 11.03 (relating to failure of the Plan to maintain the
designated ERISA exemptions). A Participant shall be treated as an unsecured
creditor of the Company for all benefits under the Plan.

15



--------------------------------------------------------------------------------



 



SECTION 9.
TAX WITHHOLDING
     Deferrals hereunder shall be subject to applicable FICA withholding laws.
Benefit payments hereunder shall be subject to applicable federal, state and
1ocal tax withholding laws. A Participant shall be responsible for making
payment to DTE or a participating Affiliated Company, as appropriate, in an
amount equal to the FICA tax or income payroll tax withholdings on the Fair
Market Value of deferrals of or payments made in DTE Stock.
SECTION 10.
ADMINISTRATION OF THE PLAN
     10.01. Duties and Power. The Committee shall be the “named fiduciary” for
the Plan responsible for the general operation and administration of the Plan
and the proper execution of its provisions. It shall have full discretionary
authority to interpret the Plan and to determine the response to all questions
arising from its provisions. It shall maintain all necessary books of accounts
and records. It shall have the full discretionary power and authority to
establish, interpret, enforce, amend, and revoke, from time to time, such rules
and regulations for the administration of the Plan and the conduct of its
business as it deems appropriate, including the right to remedy ambiguities,
inconsistencies and omissions. Any action that the Committee is required or
authorized to take shall be final and binding upon each and every person who is
or may become a Plan Participant or Beneficiary. The Committee may delegate its
authority to administer the Plan.
     10.02. Benefit Statements. The Committee, or its designee, will provide
each Participant with a quarterly statement setting forth the Participant’s
Account balance, and the amount allocated to each Contribution Subaccount.
     10.03. Right to Accelerate. The Board in its sole discretion may accelerate
all vested benefits upon termination of the Plan, and pay such benefits in a
single lump sum, but only to the extent permitted by Code section 409A and the
related Treasury Regulations with respect to Post-2004 Subaccounts. If the
Internal Revenue Service or the Committee determines that any amounts in
Participants’ Accounts are currently taxable, the Committee may direct immediate
payment of all or some Plan benefits attributable to Pre-2005 Subaccounts in a
single lump sum or to take any other action it deems appropriate. If the
Internal Revenue Service determines that any amounts in Participants’ Accounts
are currently taxable, the Committee may direct immediate payment in a single
lump sum of any Post-2004 Subaccounts determined to be currently taxable. In
addition, Participants terminating employment with an Account balance
attributable to Pre-2005 Subaccounts of less than $10,000 shall receive the
Pre-2005 Subaccounts in a single lump sum regardless of the distribution
elections stated in their Deferral Election(s). Immediate distribution of an
Account Balance attributable to Post-2004 Subaccounts upon termination will be
made only as permitted by Code section 409A and the related Treasury
Regulations, including any distribution delay required for specified employees.

16



--------------------------------------------------------------------------------



 



SECTION 11.
AMENDMENT, SUSPENSION, AND TERMINATION
     11.01. Right to Amend or Terminate. The Plan may be amended, modified or
terminated by the Board at any time. Such amendment, modification or termination
may modify or eliminate any benefit hereunder except that such amendment,
modification or termination shall not affect the rights of Participants or
Beneficiaries to the vested portion of a Participant’s Account as of the date of
such amendment or termination.
     11.02. Right to Suspend. If the Board of Directors determines that payments
under the Plan would have a material adverse affect on the Company’s ability to
carry on its business, the Board of Directors may suspend payments of Pre-2005
Subaccounts temporarily for such time as in its sole discretion it deems
advisable, but in no event for a period in excess of one year. If the Board of
Directors determines that payments under the Plan will jeopardize the Company’s
ability to continue as a going concern, the Board of Directors may suspend
payments of Post-2004 Subaccounts until the first taxable year when payment will
not have that effect. The Company shall pay such suspended payments in a lump
sum immediately upon the expiration of the period of suspension.
     11.03. Partial ERISA Exemption. The Plan is intended to provide benefits
for “a select group of management or highly compensated employees” within the
meaning of sections 201, 301 and 401 of ERISA, and therefore to be exempt from
sections 2, 3 and 4 of Title I of ERISA. Accordingly, the Plan shall terminate
and existing Account balances shall be paid in a single lump-sum (to the extent
permitted by Code section 409A and the related Treasury Regulations for
Post-2004 Subaccounts) and no further benefits, vested or non-vested, shall be
paid hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of section 3(2) of ERISA which is not so
exempt.
SECTION 12.
MISCELLANEOUS
     12.01. Unfunded Plan. The Plan shall be unfunded within the meaning of
sections 201(2), 301(a)(3) and 401(a)(1) ERISA. All benefits payable under the
Plan shall be paid from the Company’s general assets. The Company shall not be
required to set aside or hold in trust any funds for the benefit of a
Participant or Beneficiary, each of whom shall have the status of a general
unsecured creditor with respect to the Company’s obligation to make benefit
payments pursuant to the Plan. Any assets of the Company available to pay Plan
benefits shall be subject to the claims of the Company’s general creditors and
may be used by the Company in its sole discretion for any purpose.
     12.02. No Right to Continued Employment. Nothing in the Plan shall create
or be construed as a contract between the Company or an Affiliated Company and
employees for any matter including giving any person employed by the Company or
an Affiliated Company the

17



--------------------------------------------------------------------------------



 



right to be retained in the Company’s or an Affiliated Company’s employ. The
Company and each Affiliated Company expressly reserve the right to dismiss any
person at any time, with or without cause, without liability for the effect that
such dismissal might have upon him as a Participant in the Plan or for any other
purpose.
     12.03. Prohibition Against Alienation. Except as otherwise provided in the
Plan, no right or benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge the same shall be void. No such right or benefit
shall be liable for or subject to the debts, contracts, liabilities,
engagements, or torts of the person entitled to such right or benefit.
     12.04. Savings Clause. If any provision of this Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision and the remaining
provisions hereof shall continue to be construed and enforced as if the invalid
or unenforceable provision had not been included.
     12.05. Payment of Benefit of Incompetent. In the event the Committee finds
that a Participant, former Participant or Beneficiary is unable to care for his
affairs because of his minority, illness, accident, or other reason, any
benefits payable hereunder may, unless other claim has been made for the
Participant’s benefit by a duly appointed guardian, committee or other legal
representative, be paid to a spouse, child, parent, or other blood relative or
dependent or to any person found by the Committee to have incurred expenses for
the support and maintenance of such Participant, former Participant, or
Beneficiary; and any such payments so made shall be a complete discharge of all
liability for those benefits.
     12.06. Spouse’s Interest. The interest in the benefits hereunder of a
Spouse who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such Spouse in any manner
including, but not limited to, such Spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     12.07. Successors. In the event of any consolidation, merger, acquisition
or reorganization of the Company, the obligations of the Company and
Participating Affiliated Companies under this Plan shall continue and be binding
upon the Company, Participating Affiliated Companies and its successors.
     12.08. Gender, Number and Heading. Whenever any words are used herein in
the masculine gender, they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply. Whenever any words
used herein are in the singular form, they shall be construed as though they
were also used in the plural form in all cases where they would so apply.
Headings of sections and subsections as used herein are inserted solely for
convenience and reference and constitute no part of the Plan.
     12.09. Legal Fees and Expenses. The Company shall pay all reasonable legal
fees and expenses that a Participant may incur as a result of the Company
contesting the validity, enforceability, or the Participant’s interpretation of,
or determinations under this Plan, other than

18



--------------------------------------------------------------------------------



 



Hardship Withdrawals under Section 6.04, Unscheduled Withdrawals under
Section 6.05, and tax withholding under Section 9.01.
     12.10. Choice of Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Michigan, other than its choice-of-law
rules, to the extent not superseded by applicable federal statues or
regulations.
     12.11. Affiliated Employees. Transfers of employment between Affiliated
Companies and the Company or other Affiliated Companies will be treated as
continuous and uninterrupted service under the Plan.
     12.12. Plan Document. This Plan document provides the final and exclusive
statement of the terms of the Plan. Unless otherwise authorized by the Board or
its delegate, no amendment or modification to this Plan shall be effective until
reduced to writing and adopted pursuant to Section 11.01. This document legally
governs the operation of the Plan, and any claim of right or entitlement under
the Plan shall be determined solely in accordance with its provisions. To the
extent that there are any inconsistencies between the terms of any related
materials and the terms of this document, the terms of this document shall
control and govern the operation of the Plan. No other evidence, whether written
or oral, shall be taken into account in determining the right of an Eligible
Employee, a Participant, or Beneficiary, as applicable, to any benefit of any
type provided under the Plan.
SECTION 13.
ARBITRATION
     In the event of any dispute, claim, or controversy (hereinafter referred to
as a “Grievance”) between a Participant who is eligible to elect to receive the
benefits provided under this Plan and the Company with respect to the payment of
benefits to such Participant under this Plan, the computation of benefits under
this Plan, or any of the terms and conditions of this Plan, such Grievance shall
be resolved by arbitration in accordance with this Section 13.
          (a) Arbitration shall be the sole and exclusive remedy to redress any
Grievance.
          (b) The arbitration decision shall be final and binding, and a
judgment on the arbitration award may be entered in any court of competent
jurisdiction and enforcement may be had according to its terms.
          (c) The arbitration shall be conducted by the American Arbitration
Association in accordance with the Federal Arbitration Act and the Employee
Benefit Plan Claims Arbitration Rules of the American Arbitration Association
and reasonable expenses of the arbitrators and the American Arbitration
Association shall be borne by the Company.
          (d) The place of the arbitration shall be the offices of the American
Arbitration Association in the Detroit, Michigan Metropolitan area.

19



--------------------------------------------------------------------------------



 



          (e) The arbitrator(s) shall not have the jurisdiction or authority to
change any of the provisions of this Plan by alteration of, addition to, or
subtraction from the terms thereof. The arbitrator(s)’ sole authority shall be
to apply any terms and conditions of this Plan. Since arbitration is the
exclusive remedy with respect to any Grievance, no Participant eligible to
receive benefits provided under this Plan has the right to resort to any federal
court, state court, local court, or administrative agency concerning breaches of
any terms and provisions hereunder, and the decision of the arbitrator(s) shall
be a complete defense to any suit, action, or proceeding instituted in any
federal court, state court, local court, or administrative agency by such
employee or the Company with respect to any Grievance which is arbitrable as
herein set forth.
          (f) The arbitration provisions shall, with respect to any Grievance,
survive the termination of this Plan.
SECTION 14.
CHANGE IN CONTROL PROVISIONS
     14.01. General. In the event of a Change in Control, as defined in
Section 14.06, then, notwithstanding any other provision of the Plan, the
provisions of this Section 14 shall be applicable and shall supersede any
conflicting provisions of the Plan.
     14.02. Transfer to Rabbi Trust. The Company shall establish a trust (the
“Rabbi Trust”) that is intended to be an unfunded arrangement and not affect the
status of the Plan as an unfunded arrangement for purposes of Title I of ERISA.
The terms of the Rabbi Trust shall provide that, within seven (7) days of a
Change in Control assets shall be transferred to the Rabbi Trust in (i) an
amount equal to each Participant’s Account balance as of the date of the Change
in Control, plus (ii) in the case of each Participant for whom no Pension Plan
Make-Up described in Section 4.04(b) has been credited to his or her Qualified
Plan Make-Up Subaccount on or before the date of the Change in Control, an
amount equal to the Pension Plan Make-Up to which each such Participant would be
entitled on his or her Normal Retirement Date under each applicable Pension
Plan, assuming service through his or her Normal Retirement Date under the
applicable Pension Plan and assuming annual Base Salary increases for the
Participant of 5%, all as determined by the Company’s Actuaries; plus (iii) an
amount deemed necessary to pay estimated Rabbi Trust administrative expenses for
the following five (5) years, as determined by the Company’s Accountants. Assets
transferred in accordance with the preceding sentence shall either be (i) in the
form of shares of the Deemed Investments and/or DTE Stock equal to the number of
shares of each such Deemed Investment and DTE Stock in which the Participant’s
Contribution Subaccount is deemed to be invested for bookkeeping purposes on the
date of the Change in Control or (ii) in the form of in cash, in which case an
additional cash transfer shall be made, prior to the initial investment of cash
by the trustee of the Rabbi Trustee in DTE Stock or any Deemed Investment, in an
amount sufficient to permit the trustee of the Rabbi Trust to invest in the
number of shares of each Deemed Investment and DTE Stock in which the
Participant’s Contribution Subaccount was deemed to be invested for bookkeeping
purposes on the date of the Change in Control (as adjusted for any subsequent
share splits, consolidations, etc.). The

20



--------------------------------------------------------------------------------



 



Company and/or an Affiliated Company shall make all transfers of assets required
by the Rabbi Trust in a timely manner and shall otherwise abide by the terms of
the Rabbi Trust.
     14.03. Lump Sum Payments. In connection with a Change in Control or
consummation of a transaction constituting a Change in Control, the Chairman of
DTE Energy Company shall have the absolute discretion to direct that a lump sum
payment be made to a Participant up to the total value of such Participant’s
Pre-2005 Subaccounts if such payment will reduce the amount of any potential
excise tax imposed by Code section 4999.
     14.04. Joint and Several Liability. Upon and at all times after a Change in
Control, the liability under the Plan of the Company and each Affiliated
Employer that has adopted the Plan shall be joint and several so that the
Company and each such Affiliated Employer shall each be liable for all
obligations under the Plan to each employee covered by the Plan, regardless of
the corporation by which such employee is employed.
     14.05. Dispute Procedures. In the event that, upon or at any time
subsequent to a Change in Control, a disputed claim for benefits under the Plan
is brought by a Participant or beneficiary, the following additional procedures
shall be applicable:
          (a) Any amount that is not in dispute shall be paid to the Participant
or beneficiary at the time or times provided herein.
          (b) The Company shall advance to such claimant from time to time such
amounts as shall be required to reimburse the claimant for reasonable legal
fees, costs and expenses incurred by such claimant in seeking a judicial
resolution of his or her claim, including reasonable fees, costs and expenses
relating to arbitration.
     14.06. Definition of Change in Control. A “Change in Control” means the
occurrence of any one of the following events:
          (a) individuals who, on December 31, 2001, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
December 31, 2001, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) with respect to directors or as a result
of any other actual or threatened solicitation of proxies [or consents] by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
          (b) any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of

21



--------------------------------------------------------------------------------



 



securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (b) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (c)), or (E) a transaction
(other than one described in (c) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(E) does not constitute a Change in Control under this paragraph (b);
          (c) the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries (a “Business Combination”) or sale or other disposition of
all or substantially all of the Company’s assets to an entity that is not an
affiliate of the Company (a “Sale”), unless immediately following such Business
Combination or Sale: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or
          (d) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.
     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional

22



--------------------------------------------------------------------------------



 



Company Voting Securities that increases the percentage of outstanding Company
Voting Securities beneficially owned by such person, a Change in Control of the
Company shall then occur.
     IN WITNESS WHEREOF, DTE Energy Company has caused this amended and restated
Plan to be executed as of this 5th day of December, 2008.

            DTE Energy Company
      By:   /s/ Larry E. Steward              Larry E. Steward             Vice
President, Human Resources     

23